DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (2019/0265727).
	Regarding applicant claim 1, Witmer discloses a method for determining a driving strategy of a vehicle, comprising: 
obtaining localization information of the vehicle; obtaining a driving route of the vehicle ([0056] “on the basis of information output from the external environment sensors… and the navigation device… recognizes the existence, the position, the size, the type); 
obtaining a current driving velocity of the vehicle ([0056] “relative velocity between the host vehicle”); 
detecting and interpreting a current status of a traffic light; recognizing a duration of the current status of the traffic light ([0053] “provided in infrastructure of a 
detecting a relevant stop line; obtaining a distance between the stop line and the vehicle and determining whether to change the current driving velocity according to the current status of the traffic light, the duration of the current state of the traffic light, distance between the traffic stop line and the vehicle and the current driving velocity ([0053] high precision map information including information such as the number of lanes, the lane type, the lane width and the like. The navigation device comprises a positioning unit that measures the position of the host vehicle by way of satellite navigation or autonomous navigation, map information, and a route setting unit which sets a planned route form the position of the host vehicle to a destination on the basis of the map information”; [0056] “external environment recognition unit recognizes the signals that are indicated by the traffic lights”).

Regarding applicant claim 2, Suzuki discloses wherein the step of detecting and interpreting a current status of a traffic light further comprises: 
finding the traffic light in a digital map, wherein the traffic light is relevant to the localization information and the driving route of the vehicle; obtaining a position of the traffic light from the digital map; obtaining an image of the traffic light according to the position of the traffic light by using an image sensor ([0053] high precision map information including information such as the number of lanes, the lane type, the lane width and the like. The navigation device comprises a positioning unit that measures the 
recognizing the color of the traffic light; and determining whether the current status of the traffic light is a blocking period or a passing period based on the color of the traffic light ([0056] “external environment recognition unit recognizes the signals that are indicated by the traffic lights”).
Regarding applicant claim 3, Suzuki discloses wherein the step of recognizing a duration of the current status of the traffic light further comprises: detecting a timer of the traffic light in the image of the traffic light; and obtaining the duration of the current state of the traffic light by detecting and recognizing a countdown timer of the traffic light, wherein the countdown timer indicates the duration of the current status of the traffic light ([0074] “passing through the intersection… external environment recognition unit continues to perform monitoring”).
Regarding applicant claim 4, Suzuki discloses wherein the step of detecting a relevant stop line further comprises: obtaining a position of the relevant stop line from the digital map, wherein said relevant stop line is a stop line relevant to the traffic light and the driving route of the vehicle ([0038] “map information”; [0062] “traveling toward an intersection on the host vehicle travel path”; [0069] “external environment recognition unit recognizes at least one intersection in front of the host vehicle, together with recognizing the presence or absence of a stop line”).
Regarding applicant claim 5, Suzuki discloses wherein the step of obtaining a distance between the stop line and the vehicle further comprises: calculating the 
Regarding applicant claim 6, Suzuki discloses wherein the step of determining whether to change the current driving velocity according to the current status of the traffic light, the duration of the current state of the traffic light, distance between the traffic stop line and the vehicle and the current driving velocity further comprises: in case that the current status of the traffic light is the blocking period, determining that the driving velocity has to be lowered if V > D/t; and/or in case that the current status of the traffic light is the passing period, determining that the driving velocity should be maintained higher than D/t if V > D/t ([0070]).

Regarding applicant claim 7, Suzuki discloses a data processing device for determining a driving strategy of a vehicle, comprising: 
obtaining localization information of the vehicle; obtaining a driving route of the vehicle ([0056] “on the basis of information output from the external environment sensors… and the navigation device… recognizes the existence, the position, the size, the type); 
obtaining a current driving velocity of the vehicle ([0056] “relative velocity between the host vehicle”); 
detecting and interpreting a current status of a traffic light; recognizing a duration of the current status of the traffic light ([0053] “provided in infrastructure of a host vehicle travel path and acquires external environmental information including road 
detecting a relevant stop line; obtaining a distance between the stop line and the vehicle and determining whether to change the current driving velocity according to the current status of the traffic light, the duration of the current state of the traffic light, distance between the traffic stop line and the vehicle and the current driving velocity ([0053] high precision map information including information such as the number of lanes, the lane type, the lane width and the like. The navigation device comprises a positioning unit that measures the position of the host vehicle by way of satellite navigation or autonomous navigation, map information, and a route setting unit which sets a planned route form the position of the host vehicle to a destination on the basis of the map information”; [0056] “external environment recognition unit recognizes the signals that are indicated by the traffic lights”).

Regarding applicant claim 8, Suzuki discloses wherein the step of detecting and interpreting a current status of a traffic light further comprises: 
finding the traffic light in a digital map, wherein the traffic light is relevant to the localization information and the driving route of the vehicle; obtaining a position of the traffic light from the digital map; obtaining an image of the traffic light according to the position of the traffic light by using an image sensor ([0053] high precision map information including information such as the number of lanes, the lane type, the lane width and the like. The navigation device comprises a positioning unit that measures the position of the host vehicle by way of satellite navigation or autonomous navigation, 
recognizing the color of the traffic light; and determining whether the current status of the traffic light is a blocking period or a passing period based on the color of the traffic light ([0056] “external environment recognition unit recognizes the signals that are indicated by the traffic lights”).
Regarding applicant claim 9, Suzuki discloses wherein the step of recognizing a duration of the current status of the traffic light further comprises: detecting a timer of the traffic light in the image of the traffic light; and obtaining the duration of the current state of the traffic light by detecting and recognizing a countdown timer of the traffic light, wherein the countdown timer indicates the duration of the current status of the traffic light ([0074] “passing through the intersection… external environment recognition unit continues to perform monitoring”).
Regarding applicant claim 10, Suzuki discloses wherein the step of detecting a relevant stop line further comprises: obtaining a position of the relevant stop line from the digital map, wherein said relevant stop line is a stop line relevant to the traffic light and the driving route of the vehicle ([0038] “map information”; [0062] “traveling toward an intersection on the host vehicle travel path”; [0069] “external environment recognition unit recognizes at least one intersection in front of the host vehicle, together with recognizing the presence or absence of a stop line”).
Regarding applicant claim 11, Suzuki discloses wherein the step of obtaining a distance between the stop line and the vehicle further comprises: calculating the distance between the vehicle and the stop line based on the localization information of 
Regarding applicant claim 12, Suzuki discloses wherein the step of determining whether to change the current driving velocity according to the current status of the traffic light, the duration of the current state of the traffic light, distance between the traffic stop line and the vehicle and the current driving velocity further comprises: in case that the current status of the traffic light is the blocking period, determining that the driving velocity has to be lowered if V > D/t; and/or in case that the current status of the traffic light is the passing period, determining that the driving velocity should be maintained higher than D/t if V > D/t ([0070]).

Regarding applicant claim 13, Suzuki discloses a system for determining a driving strategy of a vehicle, comprising: 
obtaining localization information of the vehicle; obtaining a driving route of the vehicle ([0056] “on the basis of information output from the external environment sensors… and the navigation device… recognizes the existence, the position, the size, the type); 
obtaining a current driving velocity of the vehicle ([0056] “relative velocity between the host vehicle”); 
detecting and interpreting a current status of a traffic light; recognizing a duration of the current status of the traffic light ([0053] “provided in infrastructure of a host vehicle travel path and acquires external environmental information including road 
detecting a relevant stop line; obtaining a distance between the stop line and the vehicle and determining whether to change the current driving velocity according to the current status of the traffic light, the duration of the current state of the traffic light, distance between the traffic stop line and the vehicle and the current driving velocity ([0053] high precision map information including information such as the number of lanes, the lane type, the lane width and the like. The navigation device comprises a positioning unit that measures the position of the host vehicle by way of satellite navigation or autonomous navigation, map information, and a route setting unit which sets a planned route form the position of the host vehicle to a destination on the basis of the map information”; [0056] “external environment recognition unit recognizes the signals that are indicated by the traffic lights”).

Regarding applicant claim 14, Suzuki discloses a vehicle comprising a system for determining a driving strategy of a vehicle, comprising: 
obtaining localization information of the vehicle; obtaining a driving route of the vehicle ([0056] “on the basis of information output from the external environment sensors… and the navigation device… recognizes the existence, the position, the size, the type); 
obtaining a current driving velocity of the vehicle ([0056] “relative velocity between the host vehicle”); 
current status of a traffic light; recognizing a duration of the current status of the traffic light ([0053] “provided in infrastructure of a host vehicle travel path and acquires external environmental information including road information, information in relation to traffic lights, traffic congestion information and the like”); 
detecting a relevant stop line; obtaining a distance between the stop line and the vehicle and determining whether to change the current driving velocity according to the current status of the traffic light, the duration of the current state of the traffic light, distance between the traffic stop line and the vehicle and the current driving velocity ([0053] high precision map information including information such as the number of lanes, the lane type, the lane width and the like. The navigation device comprises a positioning unit that measures the position of the host vehicle by way of satellite navigation or autonomous navigation, map information, and a route setting unit which sets a planned route form the position of the host vehicle to a destination on the basis of the map information”; [0056] “external environment recognition unit recognizes the signals that are indicated by the traffic lights”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661